PER CURIAM.
Wife appeals from a dissolution decree awarding her $250 per month permanent spousal support, one-half of the net proceeds from the sale of the family home and certain personal property. Wife contends that the property division is inequitable and that the award of spousal support is inadequate. On de novo review we affirm the trial court’s division of property and modify the spousal support award.
The parties were married for 26 years and have three grown children. Wife has a history of emotional disorders, making it improbable that she will become employable in the foreseeable future. Husband is permanently totally disabled and receives disability compensation in the amount of $1,047 per month. Husband received all of his tools in the property division and is able to perform odd jobs for additional income. Wife has no alternative source of income. From our examination of the record we find that spousal support of $250 per month is inadequate to enable wife to live in a manner not overly disproportionate to that which she enjoyed during the marriage. We conclude that permanent spousal support in the amount of $400 per month is appropriate. See Grove and Grove, 280 Or 341, 571 P2d 477, modified, 280 Or 769, 572 P2d 1320 (1977); Maurer and Maurer, 49 Or App 355, 619 P2d 964 (1980).
Affirmed as modifed to award wife $400 per month permanent spousal support.